Citation Nr: 1744566	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an extraschedular rating for chronic onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a February 2016 decision, the Board denied entitlement to referral for an extraschedular rating for chronic onychomycosis.  The Veteran appealed this decision to the Court, which resulted in an April 2017 Memorandum Decision remanding the matter to the Board for further proceedings.

The Board notes that the October 2015 JMPR did not identify any error with the Board's schedular analysis, and therefore this portion of the Board's decision remains in effect and need not be discussed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record and the Court's April 2017 Memorandum Decision, the Board has determined that referral to the Director of VA's Compensation Service for extraschedular consideration is appropriate in this case, as per the provisions of 38 C.F.R. § 3.321 (b).  As noted in the April 2017 Memorandum decision, the Veteran is service-connected for a variety of disabilities, including degenerative disc disease of the lumbar spine and cervical spine, right shoulder impingement syndrome, bilateral pes planus with plantar fasciitis and mild Achilles tendonitis, as well as the bilateral chronic onychomycosis on appeal.

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of a veteran's service-connected disabilities in assessing the disability picture, and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation Service for extraschedular consideration is warranted.  Given the Veteran's reported symptoms associated with each disability and the combined effect on his ability to stand, ambulate, reach, write, sleep, and work, the Board finds the Veteran's overall disability picture demonstrates an exceptional circumstance where the evaluation of the individual conditions in and of themselves fails to capture the impairment caused by of all his service-connected disabilities in combination.  As such, the Veteran's increased rating claim for chronic onychomycosis should be referred to the Director of the VA Compensation Service for extraschedular consideration to determine whether the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions.

In reaching this determination, the Board notes that the Veteran is in receipt of a combined 100 percent disability rating from May 30, 2013.  However, the period on appeal extends beyond that date, and as a result, consideration of an extraschedular evaluation is still warranted.  Johnson, supra.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's increased rating claim for chronic onychomycosis to the Director of VA's Compensation Service for extraschedular consideration, to include consideration of the collective impact of the Veteran's service-connected disabilities on his overall impairment, to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321 (b) in light of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) and the Memorandum Decision issued in this case.

2. After review of the evidence of record, readjudicate the Veteran's increased rating claim for chronic onychomycosis on an extraschedular basis.  If the benefit sought on appeal is denied, in whole or in part, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




